We apprehend that counsel have not understood the opinion rendered in this case; they have instead erected a straw man and have valiantly attacked him in their suggestion of error. The record shows that both sides, the petitioners and the contestants, substantially averred *Page 890 
in their representations to the board that the road in question was a public road, and the issue presented to the board, as shown by the bill of exceptions filed in the circuit court, was not whether the road was a public road, but whether it should be closed. The circuit court was confined in its determination to "the case as presented by the bill of exceptions," section 61, Code 1930, and we are not to review here another and a different case from that presented in the lower tribunals.
We note that counsel say that our original opinion is of such character that lawyers and the people do not know what to depend upon as to what the law is or what the courts are going to say upon any legal proposition; that even the Constitution may be set aside at the pleasure of the courts, and that it is no wonder the American people are fast beginning to have no respect for the Constitution or the laws. Although rarely, we have nevertheless sometimes seen similar expressions in suggestions of error. The office of a suggestion of error is to furnish light, not heat; and there ought to be no difference of opinion that expressions such as above mentioned, are improper, whether in or out of court.
Suggestion of error overruled.